DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 3/10/2022 wherein claim 1 has been amended and claim 102 has been added.
Claims 1, 61, 75, 78, 80, 85, 101 and 102 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 3/10/2022 overcome the rejection of claims 1, 61, 75, 78, 80, 85 and 101 made by the Examiner under 35 USC 112(a). This rejection has been withdrawn. 
 
New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 61, 75, 78, 80, 85 and 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapiamba (US 2012/0107366)
Kapiamba is directed to block copolymers utilizing and BA or BAB triblock structure (see [0028]) wherein the block copolymer may be subjected to chain extension and/or grafting with various reactants (see [0029]). The A block may be selected from polyalkylene oxides such as polypropylene oxide (see [0010]) (see instant claim 1) and the B block may be that of polycaprolactone (see [0013]) (see instant claims 5, 8, 11, 12 and 15).  Suitable molecular weights of the A block ranges from 200-10,000 Daltons (0.2-10 kDa) and the B block ranges from 10,000 to 50,000 Daltons (10-50 kDa) (see [0032]) (see instant claim 1) thereby indicating that a copolymer having a BAB structure could possess a molecular weight ranging from (20.2 kDa to 110 kDa). Although Kapiamba does not specifically teach a block copolymer having a molecular weight between 2 kDa and 5,000 kDa, the molecular weights are sufficiently close to those of the claims to be considered obvious. See MPEP 2144.05(I). With respect to the weight ratio of the polypropylene oxide (PO) to polycaprolactone (PCL), assuming an A-B-A triblock with a 10,000 Dalton polypropylene oxide B segment and an 50,000 Dalton polycaprolactone A segment would yield a ratio of 1:10 (B:A) which is within that being claimed (see instant claims 61 and 75). The block copolymers of Kapiamba may be fabricated into medical devices such as sutures (see [0003]) (see instant claims 85 and 101)
The only difference between Kapiamba and the instant claims is that Kapiamba does not teach the specific combination of components as claimed in a single embodiment, or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Kapiamba, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within Kapiamba's disclosure, to arrive at polymer and suture such as those specific by the instant claims with a reasonable expectation for success. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 102 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a B block consisintg of a poly(propylene oxide) (PPO) segment that is biodegradable PPO, does not reasonably provide enablement for a PPO segment that “is not biodegradable”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make a PPO segment that is “not biodegradable” the invention commensurate in scope with these claims.
Upon review of the Application, it is found that the limitation requiring the PPO segment be “not biodegradable” lacks enablement. The addition of the limitation was made on 6/16/2020 and support for the limitation was identified to be found in [0029], [0031], [0044], [0171], [0200], [0255], [0288] and elsewhere. However, all of these sections require the PPO segment be biodegradable and do not disclose how to make a PPO segment that is “not biodegradable”.. 
[0029] defines the term “biodegradability” and provides no guidance how to make a PPO segment that is “not biodegradable”.
[0031] teaches that the hydrophilic segment is to be modified with “chain extenders and cross-linking agents” which tend to not be biodegradable. However, this requirement that of being not biodegradable is to the chain extender and crosslinking agent, not the hydrophilic PPO polymer.
[0044] states that no all PPO end groups react with the biodegradable chains. This does not demonstrate that Applicant was in possession of a PPO segment which was “not biodegradable”. 
[0171] sates that the A segment (PPO segment) may comprise a degradable component. This section does not provide any guidance how to make a PPO segment that is “not biodegradable”. 
[0200] states that the B block is a PPO segment. This section does not provide any guidance how to make a PPO segment that is “not biodegradable”.
[0200] states that the B block is a PPO segment. This section does not provide any guidance how to make a PPO segment that is “not biodegradable”.
Throughout the entirety of the specification, PPO is recognized as only biodegradable. Moreover, the prior art recognizes PPO as biodegradable. See Zgola et al. (Chemosphere, 64, 2006, 803-809) which teaches that polypropylene glycol polymers (i.e. PPO) exhibit biodegradability (see Abstract). Although Applicant was in possession of a solid polymer comprising a PPO segment that is biodegradable, Applicant was not in possession of a solid polymer comprising a PPO segment that is “not biodegradable”.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611